Citation Nr: 0216123	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  96-49 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia, left knee, postoperative, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
chondromalacia, right knee, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to increased compensable ratings 
for service-connected pes cavus of the right foot and pes 
planus of the left foot will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to increased ratings for service-connected 
chondromalacia, left knee, postoperative, currently evaluated 
as 10 percent disabling, service-connected chondromalacia, 
right knee, currently evaluated as 10 percent disabling, 
service-connected pes cavus, right foot, currently evaluated 
as 0 percent disabling, (noncompensable), and service-
connected pes planus, left foot, currently evaluated as 
noncompensable.   

With regard to the claims for increased ratings for service-
connected pes cavus, right foot, and pes planus, left foot, 
the Board is undertaking additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
complaints that include pain, stiffness and weakness; this 
disability is productive of arthritis, a range of motion of 
(at least) 0 to 110 degrees, and not more than slight 
recurrent subluxation or lateral instability.  

2.  The veteran's left knee disability is productive of 
complaints that include pain: and is productive of arthritis, 
a range of motion of (at least) 0 to 110 degrees, and not 
more than slight recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2002).  

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.59, 4.71a, Diagnostic Code 5010-5003 (2002). 

3.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia, left knee, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2002). 

4.  The criteria for a separate 10 percent rating for 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.59, 4.71a, Diagnostic Code 5010-5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the May 1994 rating decision, and the 
statement of the case, that the evidence did not show that 
the criteria for increased ratings for the veteran's 
bilateral knee disabilities had been met.  Those are the key 
issues in this case, and the rating decision, statement of 
the case (SOC), and the May 2001 and May 2002 supplemental 
statements of the case (SSOC's) informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and SSOC's informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has afforded 
the veteran three examinations for the disabilities in issue.  
In a letter, dated March 13, 2002, the RO requested that the 
veteran identify all medical care providers who had treated 
him for his knee symptoms, and to complete a release which 
would allow VA to obtain these records.  The RO further 
informed the veteran that it would request all such 
identified records of treatment, and requested that he 
identify any other information or evidence which the veteran 
wanted VA to obtain on his behalf.  There is no record of a 
reply that is responsive to the RO's March 13, 2002 letter.  
The Board further points out that the claims file currently 
consists of six volumes, to include voluminous VA and non-VA 
medical records dated between 1993 and 2002.  The veteran has 
not asserted that any additional development is required, and 
it appears that all relevant treatment records have been 
obtained.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Prinicipi, No. 01- 997 (U. S. 
Vet. App. June 19, 2002).  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
these claims. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
II.  Increased Ratings

A review of the veteran's written statements, and the 
transcript from his hearing, held in July 1995, shows that he 
asserts that he is entitled to increased ratings for his 
service-connected right and left knee disabilities due to a 
variety of symptoms that include pain, weakness and swelling.  
He stated that he uses a cane on occasion. 

The veteran's service medical records show treatment and 
multiple profiles for knee pain.  His diagnosis was 
chondromalacia patellae.  X-rays were normal.  In November 
1977 he was disqualified from airborne training due to 
instability of the knees and ankles. 

In November 1978, the RO granted service connection for 
chondromalacia of the right and left knees.  There was no 
appeal, and these decisions became final.  See 38 U.S.C.A. 
§ 7104(b) (West 1991).  In March 1994, the veteran filed 
claims for increased ratings.  At that time, each knee was 
evaluated with a separate 10 percent rating.  In May 1994, 
the RO denied the claims.  The veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right and left knee disabilities have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, 
by analogy.  See 38 C.F.R. § 4.20 (2002); see also Lendenmann 
v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  The 
standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71.  Normal extension and 
flexion of the knee is from 0 to 140 degrees.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The Board first notes that subsequent to separation from 
service, the veteran underwent a lateral meniscectomy of the 
left knee in June 1983, a debridement of a chondral fracture, 
right knee, in August 1993, and a left knee arthroscopy in 
February 1994.  See 38 C.F.R. § 4.1. 

The medical evidence in this case includes a VA outpatient 
treatment reports, and private medical reports, dated between 
1993 and 2002, VA joints examination reports, dated in August 
1995, March 1999 and July 2001, and records from the Social 
Security Administration (SSA).  

A VA joints examination report, dated in July 2001, shows 
that the veteran complained of bilateral knee pain and 
stiffness, and right knee soreness.  He complained of trouble 
going up stairs and getting out of the bathtub.  He stated 
that he was taking Vioxx for pain.  He denied using crutches 
or a cane, but reported using knee braces fairly frequently.  
On examination, he was morbidly obese.  There was no 
deformity of either knee, and no edema redness, inflammation 
or swelling.  An accompanying X-ray report contains an 
impression of mild right patellofemoral degenerative changes, 
with more extensive osteoarthritic changes of the left knee 
predominantly involving the patellofemoral articulation, with 
lateral compartment chondrocalcinosis and a calcific density 
which may represent a loose body in the joint space.  The 
diagnosis was osteoarthritis of bilateral knees.  

A review of the outpatient treatment reports, to include 
reports from Jeffrey T. Adams, M.D., dated between 1998 and 
2000, shows that the veteran has periodically received 
treatment for complaints of knee pain.  These reports note 
that the veteran's knee symptoms were aggravated by his 
obesity, show that several medications had been used to 
attempt to alleviate his pain, including Indomethacin and 
Vioxx, and show that he had received Synvisc and other 
injections for knee pain.  In October 2000, he underwent a 
right knee debridement and patellar shaving.  A June 2001 VA 
neurology report notes a normal gait, reflexes, motor 
strength in all extremities, and that a sensory examination 
within normal limits.  A September 2001 VA report notes 4/5 
motor strength in all major motor groups of the lower 
extremities.  
 
Records from the SSA consist, in large part, of VA and non-VA 
records which are elsewhere associated with the claims file.  
These records show that in September 1995, the veteran was 
determined to have been disabled due to disorders other than 
knee disorders.

The Board finds that the evidence does not show that the 
veteran's right or left knee disability is productive of 
moderate recurrent subluxation or lateral instability.  The 
July 2001 VA examination report shows that there was no 
ligamental laxity on testing, and neither the August 1995 nor 
the March 1999 VA examination reports contain any findings of 
moderate recurrent subluxation or lateral instability of 
either knee.  The aforementioned VA and non-VA outpatient 
treatment reports are also insufficient to show that the 
veteran currently has moderate recurrent subluxation or 
lateral instability.  See e.g., September 2001 VA outpatient 
treatment report (knees stable to varus-valgus test); January 
2002 VA outpatient treatment report (containing a finding of 
no medial or lateral instability).  Therefore, the Board 
finds that a rating in excess of 10 percent for either knee 
under DC 5257 is not warranted.  The Board notes that since 
DC 5257 is not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995), do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996). 

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC 5258 (2002), cartilage, 
semilunar, dislocated, with frequent episodes of ``locking,'' 
pain, and effusion into the joint, warrants a 20 percent 
rating.  However, there is no objective medical evidence of 
semilunar, dislocated cartilage with frequent episodes of 
locking of the right or left knee with pain, and effusion 
into the joint. 

However, the Board's analysis is not yet complete.  The 
medical evidence shows that the veteran has both right and 
left knee arthritis.  Under DC 5010-5003, traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, and rated as 
a single disability under the diagnostic code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 10 percent 
rating will be assigned for flexion limited to 45 degrees and 
extension limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees and extension 
is limited to 15 degrees. 

In this case, the veteran's right and left knees have been 
shown to have both arthritis and a limitation of motion.  
While the demonstrated limitation of motion does not 
approximate that which would be required for a compensable 
rating under DC's 5260 or 5261, the veteran does have painful 
motion which warrants separate 10 percent ratings for right 
knee arthritis, and left knee arthritis..  DC 5003; 
VAOPGCPREC 23-97.  

A rating in excess of 10 percent is not warranted, because 
the veteran is most recently shown to have a range of motion 
in his knees of no greater than from 0 to 110 degrees, and 
this does not meet the criteria for a 20 percent rating under 
either DC 5260 or DC 5261.

As to whether a still higher rating based on limited motion 
would be in order,  the July 2001 VA examination report shows 
that the veteran's knees had extension to 0 degrees, and 
flexion to 130 degrees.  Therefore, the criteria for a 20 
percent rating under either DC 5260 or DC 5261 have not been 
met, and the claims must be denied.  In this regard, the 
Board notes that although some of the less recent medical 
evidence shows a somewhat greater limitation in the range of 
motion, as the July 2001 report is the most recent 
examination report of record, it is considered more probative 
of the veteran's current condition.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The Board further notes that it 
has considered the ranges of knee motion in reports dated 
after the July 2001 VA examination report.  See VA outpatient 
treatment reports, dated in September and October of 2001 and 
January 2002.  However, the most limited range of motion 
noted in these reports is found in a January 2002 report, 
which shows that the left knee had full extension and that 
flexion was limited to about 110 degrees.  These findings are 
insufficient to warrant a 20 percent rating under either DC 
5260 or DC 5261.  

The Board notes that the veteran has reported that he has 
pain and weakness in his knees.  VA is required to take pain 
symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the veteran is shown to wear knee braces on occasion, 
and he has recently been receiving Synvisc injections.  
However, there is little or no current evidence of 
neurological impairment, effusion, or laxity, and the 
findings as to muscle strength do not warrant a higher rating 
for either knee.  See e.g., June 2001 neurology report 
(noting normal motor strength in all extremities, and a 
sensory examination within normal limits); September 2001 
report (noting 4/5 motor strength in all major motor groups 
of the lower extremities).  The July 2001 VA examination 
report shows that the examiner noted a range of motion in the 
knees from 0 to 130 degrees, with subsequent findings in VA 
outpatient treatment reports noting full extension of the 
knees, and a limitation of flexion of no more than 110 
degrees.  In summary, there is insufficient evidence of 
functional loss due to right or left knee pathology to 
support a conclusion that the loss of motion in the right or 
left knee more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  


ORDER

A rating in excess of 10 percent for right knee disability 
(other than arthritis) is denied.  

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to regulations governing awards of 
monetary benefits.

A rating in excess of 10 percent for left knee disability 
(other than arthritis) is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted subject to regulations governing awards of 
monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

